Third District Court of Appeal
                                State of Florida

                           Opinion filed August 1, 2018.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                          Nos. 3D18-615 & 3D18-1171
                          Lower Tribunal No. 16-15137
                               ________________

                               A.G., the Father,
                                     Petitioner,

                                         vs.

   Department of Children and Families and Guardian ad Litem
                           Program,
                                   Respondents.


      Writs of Certiorari to the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

      Amber B. Glasper; Law Office of Richard F. Joyce, P.A., and Richard F.
Joyce, for petitioner.

      Karla Perkins, for respondent Department of Children & Families; Laura J.
Lee (Tallahassee), for respondent Guardian ad Litem Program.


Before ROTHENBERG, C.J., and SUAREZ and LINDSEY, JJ.

      SUAREZ, J.

      The Father, A.G., petitions for certiorari review of the trial court’s February

27, 2018 non-final order that 1) denied the approval of a two-month reunification
goal submitted by the Department of Children and Families (“DCF”), and 2) that

changed the case plan goal from reunification to adoption.1 The Father claims he

was denied due process as he was not noticed that a change in the case plan was to

be addressed at the hearing and, also, that the trial court’s decision changing the

case plan from reunification to adoption is not supported by the required finding of

a preponderance of the evidence.

     The standard of review for a petition for a writ of certiorari is whether the

circuit court departed from the essential requirements of law so as to materially

injure the petitioner throughout the remainder of the proceedings. Baptist Hosp. of

Miami, Inc. v. Garcia, 994 So. 2d 390, 393 (Fla. 3d DCA 2008). To merit

certiorari review, we must find that (1) the trial court departed from the essential

requirements of the law; (2) this departure will result in material injury for the

remainder of the case; and (3) the departure cannot be corrected on post-judgment

appeal. See D.G. v. Dept. of Children and Families, 16 So. 3d 972, 973 (Fla. 3d

DCA 2009).

      The order in question arises out of a February 27, 2018 hearing in which the

trial court ordered the case plan to be changed from one of unification to one of


1 The two petitions filed by the Father, case numbers 18-615 and 18-1171, have
been consolidated for purposes of this review under case number 18-615. The
Father in case number 18-615 also seeks certiorari review of the trial court’s order
finding the Father in non-compliance with his case plan. We do not have
jurisdiction to address this aspect of the order by petition for certiorari as that order
does not cause irreparable harm and can be addressed on direct appeal.
                                           2
adoption. DCF properly concedes that the order at issue constitutes a departure

from the essential requirements of law for two reasons.         First, there was no

evidentiary basis to support the change of case plan goal from reunification to

adoption. In order to change a case plan, the trial court is required to find by a

preponderance of the evidence that a change in the case plan is required. See Fla.

R. Juv. P. 8.260(a). The only evidence presented at the hearing was from the

Guardian ad Litem, who did not recommend a change in the plan from

reunification to adoption, and the Department’s Judicial Review Study Report that

recommended the Mother be reunited with the children. Therefore, the trial court’s

order is not based on the required preponderance of the evidence.

      DCF also concedes that the Father was denied his due process rights as he

was not put on notice that a change of case plan goal would be considered at the

hearing.   DCF additionally concedes that the goal change relieves DCF from

providing further referrals for services, constituting material injury that cannot be

remedied on post-judgment appeal.

      We therefore grant the petition for certiorari, quash the order below, and

remand for proceedings consistent herewith.




                                         3